The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s amendments filed on January 8, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.

Status of Claims
Claims 1-20 are pending in the application, claims 1, 2, 6, 7, 9, 13, 14, 16, 17, 19, and 20 are amended.

Response to Amendment
(A). Drawings: Applicant's amendment appropriately addressed the objection to Fig. 6. The objection is withdrawn.
(B). Regarding art rejection: Applicant's amendments necessitated new grounds of rejections presented in the following art rejection.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from 

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Claim Objections
Claims 1-20 are objected to because of the following informalities
Claim 1, lines 5-6, the use of pronouns (“it” or “its”) must be avoided. It is suggested to amend – wherein each update file has a pointer associated with each file that identifies a memory location of each file accessible---.  

Claim 9, lines 6-7, the use of pronouns (“it” or “its”) must be avoided. It is suggested to amend – wherein each update file has a pointer associated with each file that identifies a memory location of each file accessible---.  

Claim 14, line 14, “the pointers of the set of target files” wherein “the pointers” lacks proper antecedent basis.  

Claim 16, lines 8-10, “the corresponding pointers for one or more files in the file system, in the first patch, or both” is improper since there was no recitation of “pointers” that are “in the first patch” prior to line 8 of the claim.  

Claim 17, after “system”, “-”should be deleted.  

Claim 19, line 3, before “the set”, --of-- appears to be missing.  

Claims 2-8, 10-13, 15, 18 and 20 are dependent claims and have the same issues as the objected base claims. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amended claim 1 recites “wherein each update file has a pointer associate with it that identifies its memory location accessible by the device, the read-only file system further comprising a set of non-target files; in a boot phase, creating an overlay data structure that comprises: (1) pointers corresponding to the non-target files of the read-only file system and (2) the pointers for the one or more update files of instead of the pointers of the set of target files to override use of the set of target filesthe pointers of the upper layer file system and the pointers of the set of non-target files of the read- only file system emulate a merged file system;”.  The claimed features “wherein each update file has a pointer associate with it that identifies its memory location accessible by the device” and “creating an overlay data structure that comprises: (1) pointers corresponding to the non-target files of the read-only file system and (2) the pointers for the one or more update files of …” are not described in the specification of the application. Para [0028-0048] of the spec describe the processes for dynamically updating a file system, a pointer is not even mentioned in the spec.  The amended claims 9 and 14 recite those same features as in amended claim1, and are rejected for the same reason. Claims 2-8, 10-13, and 15-20 are rejected because of their dependency upon their independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 9-12, “(2) the pointers for the one or more update files of the upper layer file system instead of the pointers of the set of target files to override use of the set of target files” cannot be clearly understood. More specifically, it is not clear whether “the pointers” in lines 9-10 and in line 11 are the same or not. If they are not the same, “the pointers” in line 11 lacks proper antecedent basis. Claim 9 has the same issue, and is rejected for the same reason.  

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19, line 3, it is not clear whether “one or more update files” is the same “one more updated files” in line 7 of claim 14 or not. Further, line 4, “the files” is not clear whether it refers to “one or more update files” in line 7 of claim 14, line 3 of claim 19, “the set of non-target files” in line 3 of claim 19, combination of those files or all of them.  

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 9, 14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shone et al (US 20080155524 A1, hereinafter, “Shone”) in view of WESTERKOWSKY (US 20170286094 A1, hereinafter, “WESTERKOWSKY”).  

Regarding claim 1 (Currently Amended), Shone teaches A computer-implemented method for dynamically updating a read-only file system of a device (Abstract), the method comprising: 
[receiving a first patch image] that comprises one or more update files that form an upper layer file system comprising an update for a set of target files for the read-only file system, wherein each update file has a pointer associate with it that identifies its memory location accessible by the device, the read-only file system further comprising a set of non-target files (Figs 1 and 2, para [0027], “Step 300: Storing updatable codes corresponding to the boot up procedure in the flash memory.” Wherein updates 1-3 read on update files that form an upper layer file system); 
in a boot phase, creating an overlay data structure that comprises: (1) pointers corresponding to the non-target files of the read-only file system and (2) the pointers for the one or more update files of the upper layer file system instead of the pointers of the set of target files to override use of the set of target files, such that the pointers of the upper layer file system and the pointers of the set of non-target files of the read- only file system emulate a merged file system (Fig. 1 102, 104 and 108 show the overlay data structure with pointers to non-target files and pointers to the update files. Also refer to para [0019, 0029]); and 
using the emulated merged file system to operate the device (para [0030-0033]).
Shone does not explicitly teaches 
receiving a first patch image (that comprises one or more update files…)
WESTERKOWSKY teaches
receiving a first patch image (that comprises one or more update files…) (para [0117], “…If e.g. for a specific network operator T a specific delta encoding package dp.sub.T is needed, it is checked by the rule manager, if this delta encoding package dp.sub.T is stored in the flash file system 3a of the wireless communication device 1. If not, it is downloaded from a remote server 12 into the flash file system”).
Shone and WESTERKOWSKY are analogous art because both deal with firmware/software updating.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Shone and WESTERKOWSKY before him/her before the effective filing date of the claimed invention, to incorporate the features of WESTERKOWSKY into Shone because WESTERKOWSKY’s teaching provides an advanced solution that “requires only minimal memory resources compared to the known solutions“ (WESTERKOWSKY, para [0032]).

Regarding claim 2 (Currently Amended), Shone as modified by WESTERKOWSKY teaches claim 1, WESTERKOWSKY further teaches further comprising a second patch image comprising a second set of one or more updated files selection of pointers files in in the first patch image, or both (para [0029], “…. It can also be a fully executable firmware which is already the result of a previously conducted update process, be it following present inventive method, or be it following other means.” The para indicates that the current update is the second set of updated components which has higher priority. For motivation to combine, refer to office action regarding claim 1).

Regarding claim 7 (Currently Amended), Shone as modified by WESTERKOWSKY teaches claim 1, Shone further teaches wherein at runtime of the read-only file system, the one or more update files run from the upper layer file system and one or more of the set of non-target files run from the read-only file system (Figs 1-3 and corresponding text. For motivation to combine, refer to office action regarding claim 1). 

Regarding claim 9 (Currently Amended), it is directed to a non-transitory computer-readable medium or media to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claims 9. Note that, WESTERKOWSKY teaches A non-transitory computer-readable medium or media comprising one or more sequences of instructions which, … (para [0069], “According to a second aspect of the invention it is proposed a wireless communication device comprising at least one storage unit and a bootstrap software…”): 

Regarding claim 14 (Currently Amended), it is directed to An information handling system to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claims 14. Note that,  An information handling system for dynamically updating a file system in a network, the information handling system comprising non-transitory computer-readable medium or media comprising one or more sequences of instructions which, when executed by at least one processor, causes steps to be performed comprising (para [0069], “According to a second aspect of the invention it is proposed a wireless communication device comprising at least one storage unit and a bootstrap software…”). 

Regarding claim 16 (Currently Amended), it recites same features as claim 2, and is rejected for the same reason.

Regarding claim 17, Shone as modified by WESTERKOWSKY teaches claim 16, Shone further teaches wherein the  (para [0015], “…fixed codes are masked in read-only memory 102 since code stored in read-only memory cannot be changed or updated …”).

Regarding claim 19 (Currently Amended), Shone as modified by WESTERKOWSKY teaches claim 14, Shone further teaches wherein the overlay data structure is used by the client device by update files and one or more the set of non-target files to emulate a merged file system without copying the files to a single memory location to form the merged file system (Fig. 1 102, 104 and 108 show the overlay data structure with pointers to non-target files and pointers to the update files. Also refer to para [0019, 0029]). 

Claims 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shone in view of WESTERKOWSKY as applied to claims 1, and 9, respectively, in further view of BULUSU et al (US 20190179628 A1, hereinafter, “BULUSU”).

Regarding claim 3 (Previously Presented), Shone as modified by WESTERKOWSKY teaches claim 1, Shone further teaches wherein applying the upper layer file system comprises, [in response to authenticating at least part of the first patch image], installing contents of the first patch image onto a partition, at least a portion of the contents of the upper layer file system on the partition to dynamically produce the emulated merged file system (Fig. 1, para [0014-0021] wherein the random access memory 104 reads on the partition), but does not explicitly teach in response to authenticating at least part of the first patch image.
BULUSU teaches 
in response to authenticating at least part of the first patch image (para [0049], “…To do so, the firmware manager 112 may employ various authentication techniques such as, for example, a public-private key pair, to verify the authentication of the updates…”).
The combination of Shone and WESTERKOWSKY along with BULUSU are analogous art because all deal with firmware/software updating.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Shone, WESTERKOWSKY and BULUSU before him/her before the effective filing date of the claimed invention, to incorporate the features of BULUSU into Shone and WESTERKOWSKY because BULUSU’s teaching provides techniques “where firmware patches may be deployed in real-time without affecting the performance of an application or a server node (virtual or real)” (BULUSU, para [0010]).

Regarding claim 10 (Previously Presented), it recites same features as claim 3, and is rejected for the same reason.

Claims 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shone in view of WESTERKOWSKY and BULUSU as applied to claims 3, 10 respectively, in further view of McMullen (US 20170329593 A1, hereinafter, “McMullen”).

Regarding claim 4 (Previously Presented), Shone as modified by WESTERKOWSKY and BULUSU teaches claim 3, Shone further teaches wherein the partition comprises a read/write section that stores, at least, the upper layer file system in non- volatile memory [and uses a script that is passed through a kernel parameter] (Fig. 1, para [0014-0021] wherein the random access memory 104 reads on the partition), but does not explicitly teach uses a script that is passed through a kernel parameter.
McMullen teaches 
uses a script that is passed through a kernel parameter (para [0032], “…As disclosed herein, the system uses kexec_load before going into a section of the install process to load the existing kernel along with init kernel parameter to run the rollback process, such as a rollback script …”).
The combination of Shone, WESTERKOWSKY and BULUSU along with McMullen are analogous art because all deal with firmware/software updating.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Shone, WESTERKOWSKY, BULUSU and McMullen before him/her before the effective filing date of the claimed invention, to incorporate the features of McMullen into Shone, WESTERKOWSKY and BULUSU because McMullen’s teaching provides “an efficient way to handle errors before any changes are made to the previously installed (old) file system” (McMullen, para [0038]).

Regarding claim 11 (Previously Presented), it recites same features as claim 4, and is rejected for the same reason.

Claims 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shone in view of WESTERKOWSKY and BULUSU as applied to claims 3, 10 respectively, in further view of Voss (US 20120204254 A1, hereinafter, “Voss”).

Regarding claim 5 (Original), Shone as modified by WESTERKOWSKY and BULUSU teaches claim 3, but does not explicitly teach wherein authenticating comprises using a public key in the boot phase to thwart a tampering attempt.
Voss teaches 
wherein authenticating comprises using a public key in the boot phase to thwart a tampering attempt (para [0027], “…This task takes place by validating the cryptographic digital signature of the image, using standard techniques such as, but not limited to, Rivest-Shamir-Adleman public key cryptography (RSA) or Digital Signature Algorithm (DSA). For images that are dynamically updated, the image verification status is re-initialized so as to cause the image signature to be re-validated. Only approved images will be executed by the boot loader while in the secure state”).
The combination of Shone, WESTERKOWSKY and BULUSU along with Voss are analogous art because all deal with firmware/software updating.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Shone, WESTERKOWSKY, BULUSU and Voss before him/her before the effective filing date of the claimed invention, to incorporate the features of Voss into Shone, WESTERKOWSKY and BULUSU because Voss’s teaching provides techniques that allow a device “only execute valid images and allow access to critical security resources in the secure state” (Voss, para [0009]).

Regarding claim 12 (Original), it recites same features as claim 5, and is rejected for the same reason.

Claims 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shone in view of WESTERKOWSKY as applied to claims 1, 9 respectively, in further view of Voss (US 20120204254 A1, hereinafter, “Voss”).

Regarding claim 6 (Currently Amended), Shone as modified by WESTERKOWSKY teaches claim 1, but does not explicitly teach further comprising, upon completion of 
Voss teaches 
further comprising, upon completion of authentication failure, aborting one or more updating steps (para [0027], “…This task takes place by validating the cryptographic digital signature of the image, using standard techniques such as, but not limited to, Rivest-Shamir-Adleman public key cryptography (RSA) or Digital Signature Algorithm (DSA). For images that are dynamically updated, the image verification status is re-initialized so as to cause the image signature to be re-validated. Only approved images will be executed by the boot loader while in the secure state”).
The combination of Shone and WESTERKOWSKY along with Voss are analogous art because all deal with firmware/software updating.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Shone, WESTERKOWSKY and Voss before him/her before the effective filing date of the claimed invention, to incorporate the features of Voss into Shone and WESTERKOWSKY because Voss’s teaching provides techniques that allow a device “only execute valid images and allow access to critical security resources in the secure state” (Voss, para [0009]).

Regarding claim 13 (Currently Amended), it recites same features as claim 6, and is rejected for the same reason.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shone in view of WESTERKOWSKY as applied to claim 1, in further view of Crisan et al (US 20030172372 A1, hereinafter, “Crisan”).

Regarding claim 8 (Previously Presented), Shone as modified by WESTERKOWSKY teaches claim 1, but does not explicitly teach wherein complete replacement of the read-only file system is enabled in response to an authorization.
Crisan teaches 
wherein complete replacement of the read-only file system is enabled in response to an authorization (para [0027], “…This authorization may be implemented simply by displaying a question on the client's display (not specifically shown) indicating that a .
The combination of Shone and WESTERKOWSKY along with Crisan are analogous art because all deal with firmware/software updating.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Shone WESTERKOWSKY and Crisan before him/her before the effective filing date of the claimed invention, to incorporate the features of Crisan into Shone and WESTERKOWSKY because Crisan’s teaching provides techniques to keep a system’s ROM nearly always up to date and saves IT administrator’s time and energy (Crisan, Abstract).

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shone in view of WESTERKOWSKY as applied to claim 14, in further view of Mahapatra et al (US 20160350097 A1, hereinafter, “Mahapatra”).

Regarding claim 15 (Original), Shone as modified by WESTERKOWSKY teaches claim 14, but does not explicitly teach wherein, responsive to the client device communicating an update request, the information handling system initiates an authentication process to authenticate the client device.
Mahapatra teaches 
wherein, responsive to the client device communicating an update request, the information handling system initiates an authentication process to authenticate the client device (para [0035], “…. Upon receiving the authentication signal, the user devices 122 may request the FCMS 102 to download the new configuration file.”).
The combination of Shone and WESTERKOWSKY along with Mahapatra are analogous art because all deal with firmware/software updating.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Shone, WESTERKOWSKY and Mahapatra before him/her before the effective filing date of the claimed invention, to incorporate the features of Mahapatra into Shone and WESTERKOWSKY because Mahapatra’s teaching provides “a method 

Regarding claim 18 (Original), Shone as modified by WESTERKOWSKY teaches claim 14, but does not explicitly teach wherein, responsive to authorizing to the client device, the information handling system makes the first patch image available to the client device.
Mahapatra teaches 
wherein, responsive to authorizing to the client device, the information handling system makes the first patch image available to the client device (para [0035] describes authentication, para [0053], “At block 408, download the firmware…”).
The combination of Shone and WESTERKOWSKY along with Mahapatra are analogous art because all deal with firmware/software updating.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Shone, WESTERKOWSKY and Mahapatra before him/her before the effective filing date of the claimed invention, to incorporate the features of Mahapatra into Shone and WESTERKOWSKY because Mahapatra’s teaching provides “a method and a firmware and configuration file management system (FCMS) for automatically updating firmware and configuration file of a device manager” (Mahapatra, Abstract).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shone in view of WESTERKOWSKY as applied to claim 14, in further view of Christopher et al (US 20160328229 A1, hereinafter, “Christopher”).

Regarding claim 20 (Currently Amended), Shone as modified by WESTERKOWSKY teaches claim 14, but does not explicitly teach wherein the 
Christopher teaches 
wherein the  (para [0075], “…, the root file system in the flash is copied to the random access memory (RAM). Then the operating system is informed to use the copy of the root file system in the RAM as the new root .
The combination of Shone and WESTERKOWSKY along with Christopher are analogous art because all deal with firmware/software updating.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Shone, WESTERKOWSKY and Christopher before him/her before the effective filing date of the claimed invention, to incorporate the features of Christopher into Shone and WESTERKOWSKY because Christopher’s teaching provides techniques “capable of online update of the BMC without shutting down any services” (Christopher, Abstract).

Response to Arguments
Applicant's arguments regarding 103 rejections filed 1/8/2021 have been fully considered and are moot upon new ground(s) of rejections made in this office action above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, Art Unit 2192